The appellant's defensive theory was submitted to the jury in the following language:
"Now, if you find from the evidence that the defendant was out looking for his cow and accidentally came upon the still, and that the same was not in fact in his possession, as claimed by him in his evidence, you will acquit him and say by your verdict 'not guilty;' or if you have a reasonable doubt as to whether his presence at the still at the time he was arrested was accidental and that he was out looking for a cow, and in fact didn't have said still in his possession, you will resolve the doubt in favor of the defendant and say by your verdict 'not guilty'."
This is the language adopted by the court and in no substantial way deviates from that which the appellant, in his exceptions to the court's charge, suggested as appropriate.
From the testimony of the sheriff we quote:
"I saw him east of here about nine miles, about 250 yards back of his house in the bay-gall. I first saw him walking up to a still and some mash, equipment to manufacture liquor. He came up to the equipment and started to work around it. I *Page 676 
was something like twenty-five feet from the equipment when the defendant walked up. He walked up and started to stir some of the barrels, and after he stirred the barrels, he looked around a little and picked up some of it in a bucket, some kind of a container, and started away."
The witness described the plant and testified that it was capable of and ready for making whiskey. He said further:
"When the defendant started away, I holloed to him, and he ran, and a gun fired and he stopped."
Appellant testified that he was hunting a cow and heard a bell and followed a trail into a thicket; that upon reaching it he saw several barrels with covers on them; that he raised up one and looked in it; that it looked like California beer. He raised an old bucket that was hanging on the barrel and picked up some boards and found that it contained some stuff that looked like chops, half rotten. He turned around and walked off, going in the direction of the cow bell, when some one holloed, "Halt"; that he stopped to listen and was shot.
The appellant's theory that he came upon the still accidentally was submitted to the jury in a manner which, in our opinion, rendered it unnecessary to further elaborate upon his defensive theory.
The motion for rehearing is overruled.
Overruled.